CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated November 29, 2006, relating to the financial statements and financial highlights which appear in the September 30, 2006 Annual Reports to the Shareholders of Keeley Funds, Inc. and Keeley Small Cap Value Fund, Inc., which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights,” “Disclosure of Portfolio Holdings” and “Independent Registered Public Accounting Firm” in such Registration Statement. /s/ PRICEWATERHOUSECOOPERS LLP Milwaukee, Wisconsin June 1, 2007
